DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1 and 3-23 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 10/07/2022, with respect to the rejection(s) of claims 1 and 3-23 has been fully considered and the results as followings:
On pages 6-7 of Applicant’s remarks, Applicant argues that the combination of  Choe and Grant does not teach the multiple events having a starting time relative to a haptic pattern as claimed because Grant discloses only one haptic event that is associated with that calendar entry.
Examiner respectfully disagrees with Applicant because as discussed in the Non-Final rejection mailed on 04/05/2022, the rejection relied upon Grant to disclose a method of customized haptic effects of a handheld device, each haptic effect associated with a distinct control signal for an event (Grant: Abstract, [0029]-[0031], [0036], [0038]-[0039], [0060], and FIG. 1-2) wherein depending on a type of an event among a plurality of events (Grant: [0026], [0029]-[0031], [0036], [0038]-[0039], [0060], and FIG. 2-3: the one-to-one mappings made between various events of interest and the corresponding haptic effects are compiled into a haptic lookup table, which can, for example, be stored in memory 140 of FIG. 1), the handheld device maybe programed to output the haptic effect immediately or at a prescribed time (Grant: [0026], [0029]-[0031], [0036], [0038]-[0039], [0060], and FIG. 2-3: the handheld communication device (or the haptic code) may be programmed such that the haptic effect is output immediately, or at a prescribed time after receiving the input signal, as desired in applications. The haptic effects can also be triggered by, or synchronized with, other occurrences). Therefore, Grant discloses the multiple events, each having a starting time relative to a haptic pattern as claimed.
As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained. Therefore, due to the claimed amendments, upon further consideration, a new ground of rejections necessitated by amendments is made in view of following reference/combinations.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/07/2022 is/are compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statement is/are being considered by Examiner; except the line through reference because Examiner was not able to locate the reference according to the reference number indicated in the IDS.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al. (Choe – US 2010/0004033 A1) in view of Grant et al. (Grant – US 2007/0005835 A1).

As to claim 1, Choe discloses a computer-implemented method, comprising:
receiving a command to play a haptic pattern (Choe: Abstract, [0052]-[0053], [0077]-[0078], [0083], [0094], [0120]-[0123], FIG. 5-13, and FIG. 15-21: the user may easily recognize the arrival of the scheduled time for the predetermined scheduled event and the importance of the predetermined scheduled event with his or her sense of touch based on a number of haptic effects generated by the mobile terminal 100) comprising a plurality of time-ordered events (Choe: [0052]-[0053], [0077]-[0078], [0083], [0094], [0120]-[0123], and FIG. 10-11: if an event occurs, the controller 180 may classify the event into the first-, second- or third-event group and may control the haptic module 157 to generate a haptic effect whose intensity or pattern corresponds to whichever of the first- through third-event groups includes the occurred event. In this manner, the user may easily identify an event occurred in the mobile terminal 100 based on the intensity or pattern of a haptic effect generated by the haptic module 157. The intensity or pattern of a haptic effect generated by the haptic module 157 map be determined by the number of times a vibration occurs by the haptic module 157, the lasting time of the vibration or the area on which the vibration occurred);
scheduling the plurality of time-ordered events according to each of the plurality of time-ordered events (Choe: Abstract, [0052]-[0053], [0077]-[0078], [0083], [0094], [0120]-[0123], FIG. 5-13, and FIG. 15-21: the user may easily recognize the arrival of the scheduled time for the predetermined scheduled event and the importance of the predetermined scheduled event with his or her sense of touch based on a number of haptic effects generated by the mobile terminal 100);
playing each of the plurality of events in the haptic pattern in accordance with the scheduling (Choe: Abstract, [0052]-[0053], [0077]-[0078], [0083], [0094], [0120]-[0123], FIG. 5-13, and FIG. 15-21).

Choe does not explicitly disclose scheduling the plurality of time-ordered events according to a start time of each of the plurality of time-ordered events, wherein the start time of each of the plurality of events is relative to a start time of the haptic pattern.

However, it has been known in the art of haptic feedbacks to implement the method steps of scheduling the plurality of time-ordered events according to a start time of each of the plurality of time-ordered events, wherein the start time of each of the plurality of events is relative to a start time of the haptic pattern, as suggested by Grant, which discloses the method steps of scheduling the plurality of time-ordered events according to a start time of each of the plurality of time-ordered events (Grant: Abstract, [0026], [0029]-[0030], [0060], and FIG. 1-2: after speaking with Alice, Bob can enter an entry in the calendar at the 7:00 PM time mark--"Meet Alice". Bob can also choose a fourth haptic effect to associate with the calendar entry. The mobile phone can be programmed to output the fourth haptic effect fifteen minutes before the time entry of the calendar (i.e., at 6:45 PM)) wherein the start time of each of the plurality of events is relative to a start time of the haptic pattern (Grant: Abstract, [0026], [0029]-[0030], [0060], and FIG. 1-2: after speaking with Alice, Bob can enter an entry in the calendar at the 7:00 PM time mark--"Meet Alice". Bob can also choose a fourth haptic effect to associate with the calendar entry. The mobile phone can be programmed to output the fourth haptic effect fifteen minutes before the time entry of the calendar (i.e., at 6:45 PM)).
Therefore, in view of teachings by Choe and Grant, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the mobile device of Choe to include the method steps of scheduling the plurality of time-ordered events according to a start time of each of the plurality of time-ordered events, wherein the start time of each of the plurality of events is relative to a start time of the haptic pattern, as suggested by Grant. The motivation for this is to implement a known alternative to remind a user a predetermined schedule event via haptic feedbacks.

As to claim 3, Choe and Grant disclose the limitations of claim 1 further comprising the method of claim 1, wherein at least one of the plurality of time-ordered events is a haptic event having an intensity parameter that determines a magnitude of a haptic output of the haptic event, and a sharpness parameter that determines a tactile sharpness of the haptic output (Choe: Abstract, [0052]-[0053], [0077]-[0078], [0083], [0094], [0120]-[0123], FIG. 5-13, and FIG. 15-21: if an event occurs, the controller 180 may classify the event into the first-, second- or third-event group and may control the haptic module 157 to generate a haptic effect whose intensity or pattern corresponds to whichever of the first- through third-event groups includes the occurred event. In this manner, the user may easily identify an event occurred in the mobile terminal 100 based on the intensity or pattern of a haptic effect generated by the haptic module 157. The intensity or pattern of a haptic effect generated by the haptic module 157 map be determined by the number of times a vibration occurs by the haptic module 157, the lasting time of the vibration or the area on which the vibration occurred).

As to claim 12, Choe and Grant discloses all the non-transitory computer-readable storage medium having executable instructions stored thereon, that when executed by a processing system having at least one hardware processor, cause the processing system to perform operations limitations as claimed that mirrors the method steps in claim 1; thus, claim 12 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a non-transitory computer-readable storage medium having executable instructions stored thereon, that when executed by a processing system having at least one hardware processor, cause the processing system to perform operations comprising:
receiving a command to play a haptic pattern (Choe: Abstract, [0052]-[0053], [0077]-[0078], [0083], [0094], [0120]-[0123], FIG. 5-13, and FIG. 15-21: the user may easily recognize the arrival of the scheduled time for the predetermined scheduled event and the importance of the predetermined scheduled event with his or her sense of touch based on a number of haptic effects generated by the mobile terminal 100) comprising a plurality of time-ordered events (Choe: [0052]-[0053], [0077]-[0078], [0083], [0094], [0120]-[0123], and FIG. 10-11: if an event occurs, the controller 180 may classify the event into the first-, second- or third-event group and may control the haptic module 157 to generate a haptic effect whose intensity or pattern corresponds to whichever of the first- through third-event groups includes the occurred event. In this manner, the user may easily identify an event occurred in the mobile terminal 100 based on the intensity or pattern of a haptic effect generated by the haptic module 157. The intensity or pattern of a haptic effect generated by the haptic module 157 map be determined by the number of times a vibration occurs by the haptic module 157, the lasting time of the vibration or the area on which the vibration occurred);
scheduling the plurality of time-ordered events  according to a start time of each of the plurality of time-ordered events (Choe: Abstract, [0052]-[0053], [0077]-[0078], [0083], [0094], [0120]-[0123], FIG. 5-13, and FIG. 15-21: the user may easily recognize the arrival of the scheduled time for the predetermined scheduled event and the importance of the predetermined scheduled event with his or her sense of touch based on a number of haptic effects generated by the mobile terminal 100), each start time being relative to a start time of the haptic pattern (Grant: Abstract, [0026], [0029]-[0030], [0060], and FIG. 1-2: after speaking with Alice, Bob can enter an entry in the calendar at the 7:00 PM time mark--"Meet Alice". Bob can also choose a fourth haptic effect to associate with the calendar entry. The mobile phone can be programmed to output the fourth haptic effect fifteen minutes before the time entry of the calendar (i.e., at 6:45 PM)), wherein the start time of each of the plurality of events is relative to a start time of the haptic pattern (Grant: Abstract, [0026], [0029]-[0030], [0060], and FIG. 1-2: after speaking with Alice, Bob can enter an entry in the calendar at the 7:00 PM time mark--"Meet Alice". Bob can also choose a fourth haptic effect to associate with the calendar entry. The mobile phone can be programmed to output the fourth haptic effect fifteen minutes before the time entry of the calendar (i.e., at 6:45 PM));
playing each of the plurality of events in the haptic pattern in accordance with the scheduling (Choe: Abstract, [0052]-[0053], [0077]-[0078], [0083], [0094], [0120]-[0123], FIG. 5-13, and FIG. 15-21).

As to claim 13, Choe and Grant disclose the limitations of claim 12 further comprising the medium of claim 12, wherein at least one of the plurality of time-ordered events is a haptic event having an intensity parameter that determines a magnitude of a haptic output of the haptic event, and a sharpness parameter that determines a tactile sharpness of the haptic output (Choe: Abstract, [0052]-[0053], [0077]-[0078], [0083], [0094], [0120]-[0123], FIG. 5-13, and FIG. 15-21: if an event occurs, the controller 180 may classify the event into the first-, second- or third-event group and may control the haptic module 157 to generate a haptic effect whose intensity or pattern corresponds to whichever of the first- through third-event groups includes the occurred event. In this manner, the user may easily identify an event occurred in the mobile terminal 100 based on the intensity or pattern of a haptic effect generated by the haptic module 157. The intensity or pattern of a haptic effect generated by the haptic module 157 map be determined by the number of times a vibration occurs by the haptic module 157, the lasting time of the vibration or the area on which the vibration occurred).

As to claim 18, Choe and Grant discloses all the electronic device comprising a memory programmed with executable instructions that, when executed by a processing system having at least one hardware processor, cause the processing system to perform operations limitations as claimed that mirrors the method steps in claim 1; thus, claim 18 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
an electronic device comprising a memory programmed with executable instructions that, when executed by a processing system having at least one hardware processor, cause the processing system to perform operations comprising:
receiving a command to play a haptic pattern (Choe: Abstract, [0052]-[0053], [0077]-[0078], [0083], [0094], [0120]-[0123], FIG. 5-13, and FIG. 15-21: the user may easily recognize the arrival of the scheduled time for the predetermined scheduled event and the importance of the predetermined scheduled event with his or her sense of touch based on a number of haptic effects generated by the mobile terminal 100) comprising a plurality of time-ordered events (Choe: [0052]-[0053], [0077]-[0078], [0083], [0094], [0120]-[0123], and FIG. 10-11: if an event occurs, the controller 180 may classify the event into the first-, second- or third-event group and may control the haptic module 157 to generate a haptic effect whose intensity or pattern corresponds to whichever of the first- through third-event groups includes the occurred event. In this manner, the user may easily identify an event occurred in the mobile terminal 100 based on the intensity or pattern of a haptic effect generated by the haptic module 157. The intensity or pattern of a haptic effect generated by the haptic module 157 map be determined by the number of times a vibration occurs by the haptic module 157, the lasting time of the vibration or the area on which the vibration occurred);
scheduling the plurality of time-ordered events according to a start time of each of the plurality of time-ordered events (Choe: Abstract, [0052]-[0053], [0077]-[0078], [0083], [0094], [0120]-[0123], FIG. 5-13, and FIG. 15-21: the user may easily recognize the arrival of the scheduled time for the predetermined scheduled event and the importance of the predetermined scheduled event with his or her sense of touch based on a number of haptic effects generated by the mobile terminal 100), each start time being relative to a start time of the haptic pattern (Grant: Abstract, [0026], [0029]-[0030], [0060], and FIG. 1-2: after speaking with Alice, Bob can enter an entry in the calendar at the 7:00 PM time mark--"Meet Alice". Bob can also choose a fourth haptic effect to associate with the calendar entry. The mobile phone can be programmed to output the fourth haptic effect fifteen minutes before the time entry of the calendar (i.e., at 6:45 PM)), wherein the start time of each of the plurality of events is relative to a start time of the haptic pattern (Grant: Abstract, [0026], [0029]-[0030], [0060], and FIG. 1-2: after speaking with Alice, Bob can enter an entry in the calendar at the 7:00 PM time mark--"Meet Alice". Bob can also choose a fourth haptic effect to associate with the calendar entry. The mobile phone can be programmed to output the fourth haptic effect fifteen minutes before the time entry of the calendar (i.e., at 6:45 PM));
playing each of the plurality of events in the haptic pattern in accordance with the scheduling (Choe: Abstract, [0052]-[0053], [0077]-[0078], [0083], [0094], [0120]-[0123], FIG. 5-13, and FIG. 15-21).

As to claim 19, Choe and Grant disclose the limitations of claim 18 further comprising the electronic device of claim 18, wherein at least one of the plurality of time-ordered events is a haptic event having an intensity parameter that determines a magnitude of a haptic output of the haptic event, and a sharpness parameter that determines a tactile sharpness of the haptic output (Choe: Abstract, [0052]-[0053], [0077]-[0078], [0083], [0094], [0120]-[0123], FIG. 5-13, and FIG. 15-21: if an event occurs, the controller 180 may classify the event into the first-, second- or third-event group and may control the haptic module 157 to generate a haptic effect whose intensity or pattern corresponds to whichever of the first- through third-event groups includes the occurred event. In this manner, the user may easily identify an event occurred in the mobile terminal 100 based on the intensity or pattern of a haptic effect generated by the haptic module 157. The intensity or pattern of a haptic effect generated by the haptic module 157 map be determined by the number of times a vibration occurs by the haptic module 157, the lasting time of the vibration or the area on which the vibration occurred).

Claims 4-11, 14-17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al. (Choe – US 2010/0004033 A1) in view of Grant et al. (Grant – US 2007/0005835 A1) and further in view of Moussette et al. (Moussette – US 9,690,382 B1).

As to claim 4, Choe and Grant disclose the limitations of claim 1 except for the claimed limitations of the method of claim 1, wherein at least one of the plurality of time-ordered events is an audio event having an audio waveform and an audio volume.
However, it has been known in the art of haptic feedback to implement at least one of the plurality of time-ordered events is an audio event having an audio waveform and an audio volume, as suggested by Moussette, which discloses at least one of the plurality of time-ordered events is an audio event having an audio waveform and an audio volume (Moussette: Abstract, column 6 lines 10-36, column 28 lines 42-67, column 29 lines 35-52, column 45 lines 8-16, FIG. 1 the haptic feedback module 133 comprising the trigger 121, the waveform 123, the mixer 125, the compressor 127, the low-pass filter 129, and the thermal controller 131, and FIG. 5: mixer 125 receives waveforms (e.g., from waveform module 123) as an input, and mixes together the waveforms. For example, when mixer 125 receives two or more waveforms (e.g., a first waveform in a first channel and a second waveform that at least partially overlaps with the first waveform in a second channel) mixer 125 outputs a combined waveform that corresponds to a sum of the two or more waveforms).
Therefore, in view of teachings by Choe, Grant, and Moussette it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the mobile device of Choe and Grant to include at least one of the plurality of time-ordered events is an audio event having an audio waveform and an audio volume, as suggested by Moussette. The motivation for this is to implement a known alternative to improve haptic feedback to enhance an operability of an electronic device.

As to claim 5, Choe and Grant disclose the limitations of claim 1 further comprising the method of claim 1, wherein at least two events of the plurality of the time-ordered events are haptic events (Choe: [0052]-[0053], [0077]-[0078], [0083], [0094], [0120]-[0123], and FIG. 10-11), except for the claimed limitations of wherein at least two events of the plurality of the time-ordered events are haptic events that at least partially overlap in time, further comprising mixing, in a position domain, a haptic output of the overlapping portion of each of the at least two haptic events, before outputting the haptic output to haptic hardware.
However, it has been known in the art of haptic feedback to implement wherein at least two events of the plurality of the time-ordered events are haptic events that at least partially overlap in time, further comprising mixing, in a position domain, a haptic output of the overlapping portion of each of the at least two haptic events, before outputting the haptic output to haptic hardware, as suggested by Moussette, which discloses wherein at least two events of the plurality of the time-ordered events are haptic events that at least partially overlap in time (Moussette: Abstract, column 6 lines 10-36, column 28 lines 42-67, column 29 lines 35-52, column 45 lines 8-16, FIG. 1 the haptic feedback module 133 comprising the trigger 121, the waveform 123, the mixer 125, the compressor 127, the low-pass filter 129, and the thermal controller 131, and FIG. 5: mixer 125 receives waveforms (e.g., from waveform module 123) as an input, and mixes together the waveforms. For example, when mixer 125 receives two or more waveforms (e.g., a first waveform in a first channel and a second waveform that at least partially overlaps with the first waveform in a second channel) mixer 125 outputs a combined waveform that corresponds to a sum of the two or more waveforms), further comprising mixing, in a position domain, a haptic output of the overlapping portion of each of the at least two haptic events, before outputting the haptic output to haptic hardware (Moussette: Abstract, column 6 lines 10-36, column 28 lines 42-67, column 29 lines 35-52, column 45 lines 8-16, FIG. 1 the haptic feedback module 133 comprising the trigger 121, the waveform 123, the mixer 125, the compressor 127, the low-pass filter 129, and the thermal controller 131, and FIG. 5: mixer 125 also modifies one or more waveforms of the two or more waveforms to emphasize particular waveform(s) over the rest of the two or more waveforms (e.g., by increasing a scale of the particular waveform(s) and/or decreasing a scale of the rest of the waveforms). In some circumstances, mixer 125 selects one or more waveforms to remove from the combined waveform (e.g., the waveform from the oldest source is dropped when there are waveforms from more than three sources that have been requested to be output concurrently by tactile output generator 167)).
Therefore, in view of teachings by Choe, Grant, and Moussette it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the mobile device of Choe and Grant to include wherein at least two events of the plurality of the time-ordered events are haptic events that at least partially overlap in time, further comprising mixing, in a position domain, a haptic output of the overlapping portion of each of the at least two haptic events, before outputting the haptic output to haptic hardware, as suggested by Moussette. The motivation for this is to implement a known alternative to improve haptic feedback to enhance an operability of an electronic device.

As to claim 6, Choe, Grant, and Moussette disclose the limitations of claim 1 further comprising the method of claim 1, wherein at least two events of the plurality of time-ordered events have a same start time, further comprising playing the at least two events at the same time (Moussette: Abstract, column 6 lines 10-36, column 28 lines 42-67, column 29 lines 35-52, column 45 lines 8-16, FIG. 1 the haptic feedback module 133 comprising the trigger 121, the waveform 123, the mixer 125, the compressor 127, the low-pass filter 129, and the thermal controller 131, and FIG. 5: mixer 125 also modifies one or more waveforms of the two or more waveforms to emphasize particular waveform(s) over the rest of the two or more waveforms (e.g., by increasing a scale of the particular waveform(s) and/or decreasing a scale of the rest of the waveforms). In some circumstances, mixer 125 selects one or more waveforms to remove from the combined waveform (e.g., the waveform from the oldest source is dropped when there are waveforms from more than three sources that have been requested to be output concurrently by tactile output generator 167)).

As to claim 7, Choe, Grant, and Moussette disclose the limitations of claim 6 further comprising the method of claim 6, further comprising controlling an intensity of the at least two events of the plurality of time ordered events in accordance with an intensity envelope (Moussette: Abstract, column 6 lines 10-36, column 11 lines 51-column 12 lines 22, column 28 lines 42-67, column 29 lines 35-52, column 45 lines 8-16, FIG. 1 the haptic feedback module 133 comprising the trigger 121, the waveform 123, the mixer 125, the compressor 127, the low-pass filter 129, and the thermal controller 131, and FIG. 4-5: the characteristic amplitude of a tactile output pattern may be modulated by an “envelope” and the peaks of adjacent cycles may have different amplitudes, where one of the waveforms shown above is further modified by multiplication by an envelope parameter that changes over time (e.g., from 0 to 1) to gradually adjust amplitude of portions of the tactile output over time as the tactile output is being generated).

As to claim 8, Choe, Grant, and Moussette disclose the limitations of claim 6 further comprising the method of claim 6, wherein one of the at least two events of the plurality of time-ordered events is an audio event and one of the at least events two of the plurality of time-ordered events is a haptic event, and the at least two events are played at the same time (Moussette: Abstract, column 6 lines 10-36, column 28 lines 42-67, column 29 lines 35-52, column 40 lines 31-47, column 45 lines 8-16, FIG. 1 the haptic feedback module 133 comprising the trigger 121, the waveform 123, the mixer 125, the compressor 127, the low-pass filter 129, and the thermal controller 131, and FIG. 4-5: In other words, the same requests, inputs or triggering conditions 501 and 503 that corresponding to tactile outputs 502 and 504, respectively, also correspond to audio outputs 512 and 514, respectively. As shown, the first and second audio outputs 512 and 514 are combined to produce combined audio output 520 that is played (e.g., to produce an audible signal) during a time period that is the same as, or overlaps with, the time period during which combined tactile output are output, for example, using one or more tactile output generators).

As to claim 9, Choe, Grant, and Moussette disclose the limitations of claim 8 further comprising the method of claim 8, wherein the haptic event is one of a haptic transient event having a fixed duration or a haptic continuous event having a specified duration (Choe: Abstract, [0052]-[0053], [0077]-[0078], [0083], [0094], [0120]-[0123], FIG. 5-13, and FIG. 15-21: the user may easily recognize the arrival of the scheduled time for the predetermined scheduled event and the importance of the predetermined scheduled event with his or her sense of touch based on a number of haptic effects generated by the mobile terminal 100 and Moussette: Abstract, column 6 lines 10-36, column 28 lines 42-67, column 29 lines 35-52, column 40 lines 31-47, column 45 lines 8-16, FIG. 1 the haptic feedback module 133 comprising the trigger 121, the waveform 123, the mixer 125, the compressor 127, the low-pass filter 129, and the thermal controller 131, and FIG. 4-5: In other words, the same requests, inputs or triggering conditions 501 and 503 that corresponding to tactile outputs 502 and 504, respectively, also correspond to audio outputs 512 and 514, respectively. As shown, the first and second audio outputs 512 and 514 are combined to produce combined audio output 520 that is played (e.g., to produce an audible signal) during a time period that is the same as, or overlaps with, the time period during which combined tactile output are output, for example, using one or more tactile output generators).

As to claim 10, Choe, Grant, and Moussette disclose the limitations of claim 1 further comprising the method of claim 1 further comprising controlling an intensity of a haptic event in the plurality of time-ordered events in accordance with an intensity envelope associated with the haptic event (Moussette: Abstract, column 6 lines 10-36, column 11 lines 51-column 12 lines 22, column 28 lines 42-67, column 29 lines 35-52, column 45 lines 8-16, FIG. 1 the haptic feedback module 133 comprising the trigger 121, the waveform 123, the mixer 125, the compressor 127, the low-pass filter 129, and the thermal controller 131, and FIG. 4-5: the characteristic amplitude of a tactile output pattern may be modulated by an “envelope” and the peaks of adjacent cycles may have different amplitudes, where one of the waveforms shown above is further modified by multiplication by an envelope parameter that changes over time (e.g., from 0 to 1) to gradually adjust amplitude of portions of the tactile output over time as the tactile output is being generated).

As to claim 11, Choe, Grant, and Moussette disclose the limitations of claim 10 further comprising the method of claim 10, further comprising controlling a volume of an audio event and the intensity of the haptic event in accordance with the intensity envelope (Moussette: column 11 lines 51-column 12 lines 22, column 45 lines 8-16, column 55 lines 30-55, column 57 lines 12-25, FIG. 1, and FIG. 4-5: he audio component of a synchronized tactile/audio output continues to be played at a same volume even if tactile component of the synchronized tactile/audio output is de-emphasized, as shown in FIG. 5I By providing synchronized tactile outputs and audio outputs, while also mixing the tactile outputs to produce combined tactile outputs to be output using one or more tactile output generators, and mixing the audio outputs to produce combine audio outputs, method 700 enables multiple applications, modules, or user interface elements to provide synchronized tactile and audio outputs that are combined when they overlap. This, in turn, provides improved tactile and audio feedback to the user of the electronic device, which enhances the operability of the device).

As to claim 14, Choe, Grant, and Moussette disclose the limitations of claim 12 further comprising the medium of claim 12, wherein at least one of the plurality of time-ordered events is an audio event having an audio waveform and an audio volume (Choe: [0081], [0105]-[0106], [0143]-[0147], FIG. 5-13, and FIG. 15-21:  the controller 180 may display a screen indicating the detection of the incoming call in a display region. Thereafter, referring to FIG. 20(b), the controller 180 may control the haptic module 157 to generate a haptic effect 216 whose intensity or pattern corresponds to the shape of one of the letters in the entry name `boss and Grant: [0028], [0034], and FIG. 2-9: a haptic ringer associated with a call from a loved one (e.g., the user's spouse) may comprise low-amplitude and high frequency vibrations that impart gentle sensations to the user. In contrast, a haptic ringer associated with an emergency event (such as a 911-call) may comprise jolt-like pulses that impart pounding sensations to the user), the operations further comprising playing the audio event synchronously with a haptic event in the plurality of time-ordered events (Moussette: Abstract, column 6 lines 10-36, column 28 lines 42-67, column 29 lines 35-52, column 45 lines 8-16, FIG. 1 the haptic feedback module 133 comprising the trigger 121, the waveform 123, the mixer 125, the compressor 127, the low-pass filter 129, and the thermal controller 131, and FIG. 5: mixer 125 also modifies one or more waveforms of the two or more waveforms to emphasize particular waveform(s) over the rest of the two or more waveforms (e.g., by increasing a scale of the particular waveform(s) and/or decreasing a scale of the rest of the waveforms). In some circumstances, mixer 125 selects one or more waveforms to remove from the combined waveform (e.g., the waveform from the oldest source is dropped when there are waveforms from more than three sources that have been requested to be output concurrently by tactile output generator 167)).

As to claim 15, Choe, Grant, and Moussette disclose the limitations of claim 12 further comprising the medium of claim 12, wherein at least two events of the plurality of the time-ordered events are haptic events that at least partially overlap in time (Choe: [0052]-[0053], [0077]-[0078], [0083], [0094], [0120]-[0123], and FIG. 10-11 and Moussette: Abstract, column 6 lines 10-36, column 28 lines 42-67, column 29 lines 35-52, column 45 lines 8-16, FIG. 1 the haptic feedback module 133 comprising the trigger 121, the waveform 123, the mixer 125, the compressor 127, the low-pass filter 129, and the thermal controller 131, and FIG. 5: mixer 125 receives waveforms (e.g., from waveform module 123) as an input, and mixes together the waveforms. For example, when mixer 125 receives two or more waveforms (e.g., a first waveform in a first channel and a second waveform that at least partially overlaps with the first waveform in a second channel) mixer 125 outputs a combined waveform that corresponds to a sum of the two or more waveforms), the operations further comprising mixing, in a position domain, a haptic output of the overlapping portion of each of the at least two haptic events, before being output to haptic hardware (Moussette: Abstract, column 6 lines 10-36, column 28 lines 42-67, column 29 lines 35-52, column 45 lines 8-16, FIG. 1 the haptic feedback module 133 comprising the trigger 121, the waveform 123, the mixer 125, the compressor 127, the low-pass filter 129, and the thermal controller 131, and FIG. 5: mixer 125 also modifies one or more waveforms of the two or more waveforms to emphasize particular waveform(s) over the rest of the two or more waveforms (e.g., by increasing a scale of the particular waveform(s) and/or decreasing a scale of the rest of the waveforms). In some circumstances, mixer 125 selects one or more waveforms to remove from the combined waveform (e.g., the waveform from the oldest source is dropped when there are waveforms from more than three sources that have been requested to be output concurrently by tactile output generator 167)).

As to claim 16, Choe, Grant, and Moussette disclose the limitations of claim 15 further comprising the medium of claim 15, the operations further comprising controlling an intensity of both of the at least two events of the plurality of time ordered events in accordance with an intensity envelope (Moussette: Abstract, column 6 lines 10-36, column 11 lines 51-column 12 lines 22, column 28 lines 42-67, column 29 lines 35-52, column 45 lines 8-16, FIG. 1 the haptic feedback module 133 comprising the trigger 121, the waveform 123, the mixer 125, the compressor 127, the low-pass filter 129, and the thermal controller 131, and FIG. 4-5: the characteristic amplitude of a tactile output pattern may be modulated by an “envelope” and the peaks of adjacent cycles may have different amplitudes, where one of the waveforms shown above is further modified by multiplication by an envelope parameter that changes over time (e.g., from 0 to 1) to gradually adjust amplitude of portions of the tactile output over time as the tactile output is being generated).

As to claim 17, Choe, Grant, and Moussette disclose the limitations of claim 12 further comprising the medium of claim 12, the operations further comprising controlling an intensity of a haptic event in the plurality of time-ordered events in accordance with an intensity envelope associated with the haptic event (Moussette: Abstract, column 6 lines 10-36, column 11 lines 51-column 12 lines 22, column 28 lines 42-67, column 29 lines 35-52, column 45 lines 8-16, FIG. 1 the haptic feedback module 133 comprising the trigger 121, the waveform 123, the mixer 125, the compressor 127, the low-pass filter 129, and the thermal controller 131, and FIG. 4-5: the characteristic amplitude of a tactile output pattern may be modulated by an “envelope” and the peaks of adjacent cycles may have different amplitudes, where one of the waveforms shown above is further modified by multiplication by an envelope parameter that changes over time (e.g., from 0 to 1) to gradually adjust amplitude of portions of the tactile output over time as the tactile output is being generated).

As to claim 20, Choe, Grant, and Moussette disclose the limitations of claim 18 further comprising the electronic device of claim 18, wherein at least one of the plurality of time-ordered events is an audio event having an audio waveform and an audio volume (Choe: [0081], [0105]-[0106], [0143]-[0147], FIG. 5-13, and FIG. 15-21:  the controller 180 may display a screen indicating the detection of the incoming call in a display region. Thereafter, referring to FIG. 20(b), the controller 180 may control the haptic module 157 to generate a haptic effect 216 whose intensity or pattern corresponds to the shape of one of the letters in the entry name `boss and Grant: [0028], [0034], and FIG. 2-9: a haptic ringer associated with a call from a loved one (e.g., the user's spouse) may comprise low-amplitude and high frequency vibrations that impart gentle sensations to the user. In contrast, a haptic ringer associated with an emergency event (such as a 911-call) may comprise jolt-like pulses that impart pounding sensations to the user), the operations further comprising playing the audio event synchronously with a haptic event in the plurality of time-ordered events (Moussette: Abstract, column 6 lines 10-36, column 28 lines 42-67, column 29 lines 35-52, column 45 lines 8-16, FIG. 1 the haptic feedback module 133 comprising the trigger 121, the waveform 123, the mixer 125, the compressor 127, the low-pass filter 129, and the thermal controller 131, and FIG. 5: mixer 125 also modifies one or more waveforms of the two or more waveforms to emphasize particular waveform(s) over the rest of the two or more waveforms (e.g., by increasing a scale of the particular waveform(s) and/or decreasing a scale of the rest of the waveforms). In some circumstances, mixer 125 selects one or more waveforms to remove from the combined waveform (e.g., the waveform from the oldest source is dropped when there are waveforms from more than three sources that have been requested to be output concurrently by tactile output generator 167)).

As to claim 21, Choe, Grant, and Moussette disclose the limitations of claim 18 further comprising the electronic device of claim 18, wherein at least two events of the plurality of the time-ordered events are haptic events that at least partially overlap in time (Choe: [0052]-[0053], [0077]-[0078], [0083], [0094], [0120]-[0123], and FIG. 10-11 and Moussette: Abstract, column 6 lines 10-36, column 28 lines 42-67, column 29 lines 35-52, column 45 lines 8-16, FIG. 1 the haptic feedback module 133 comprising the trigger 121, the waveform 123, the mixer 125, the compressor 127, the low-pass filter 129, and the thermal controller 131, and FIG. 5: mixer 125 receives waveforms (e.g., from waveform module 123) as an input, and mixes together the waveforms. For example, when mixer 125 receives two or more waveforms (e.g., a first waveform in a first channel and a second waveform that at least partially overlaps with the first waveform in a second channel) mixer 125 outputs a combined waveform that corresponds to a sum of the two or more waveforms), the operations further comprising mixing, in a position domain, a haptic output of the overlapping portion of each of the at least two haptic events, before being output to haptic hardware (Moussette: Abstract, column 6 lines 10-36, column 28 lines 42-67, column 29 lines 35-52, column 45 lines 8-16, FIG. 1 the haptic feedback module 133 comprising the trigger 121, the waveform 123, the mixer 125, the compressor 127, the low-pass filter 129, and the thermal controller 131, and FIG. 5: mixer 125 also modifies one or more waveforms of the two or more waveforms to emphasize particular waveform(s) over the rest of the two or more waveforms (e.g., by increasing a scale of the particular waveform(s) and/or decreasing a scale of the rest of the waveforms). In some circumstances, mixer 125 selects one or more waveforms to remove from the combined waveform (e.g., the waveform from the oldest source is dropped when there are waveforms from more than three sources that have been requested to be output concurrently by tactile output generator 167)).

As to claim 22, Choe, Grant, and Moussette disclose the limitations of claim 21 further comprising the electronic device of claim 21, the operations further comprising controlling an intensity of both of the at least two events of the plurality of time ordered events in accordance with an intensity envelope (Moussette: Abstract, column 6 lines 10-36, column 11 lines 51-column 12 lines 22, column 28 lines 42-67, column 29 lines 35-52, column 45 lines 8-16, FIG. 1 the haptic feedback module 133 comprising the trigger 121, the waveform 123, the mixer 125, the compressor 127, the low-pass filter 129, and the thermal controller 131, and FIG. 4-5: the characteristic amplitude of a tactile output pattern may be modulated by an “envelope” and the peaks of adjacent cycles may have different amplitudes, where one of the waveforms shown above is further modified by multiplication by an envelope parameter that changes over time (e.g., from 0 to 1) to gradually adjust amplitude of portions of the tactile output over time as the tactile output is being generated).

As to claim 23, Choe, Grant, and Moussette disclose the limitations of claim 18 further comprising the electronic device of claim 18, the operations further comprising controlling an intensity of a haptic event in the plurality of time-ordered events in accordance with an intensity envelope associated with the haptic event (Moussette: Abstract, column 6 lines 10-36, column 11 lines 51-column 12 lines 22, column 28 lines 42-67, column 29 lines 35-52, column 45 lines 8-16, FIG. 1 the haptic feedback module 133 comprising the trigger 121, the waveform 123, the mixer 125, the compressor 127, the low-pass filter 129, and the thermal controller 131, and FIG. 4-5: the characteristic amplitude of a tactile output pattern may be modulated by an “envelope” and the peaks of adjacent cycles may have different amplitudes, where one of the waveforms shown above is further modified by multiplication by an envelope parameter that changes over time (e.g., from 0 to 1) to gradually adjust amplitude of portions of the tactile output over time as the tactile output is being generated).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Persson et al., US 10,762,752 B1, discloses tactile notification for electronic devices.
Jones, US 2018/0050268 A1, discloses tactile feedback systems and methods for augmented reality and virtual reality systems.
Gray, US 2018/0004359 A1, discloses time-based device interfaces.
Lory Gil 2015 How to Add Reminders and View Your Daily Schedule on Apple Watch.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684